In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated February 17, 1984, which denied the petitioner’s grievance demanding pay for certain holidays, the petitioner appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suifolk County (Baisley, J.), dated February 25, 1985, as, upon reargument, dismissed the proceeding.
Judgment affirmed insofar as appealed from, with costs.
Although we perceive no procedural bars to the petitioner’s claim (see, Aloi v Board of Educ., 81 AD2d 874; Cottrell v Board of Educ., 181 Misc 645, affd 267 App Div 817; CPLR 103 [c]), we affirm on substantive grounds. The petitioner has failed to controvert the respondent’s evidence that she received payment for nine listed holidays. Accordingly we affirm the dismissal of her proceeding. Mangano, J. P., Gibbons, Brown and Kooper, JJ., concur.